Appeal by defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered August 22, 1984, convicting him of two counts of burglary in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of defendant’s omnibus motion which sought suppression of statements.
Judgment affirmed.
Defendant has failed to preserve for appellate review his contention concerning the content of the Miranda warnings given him (see, People v Tutt, 38 NY2d 1011).
There is no merit to defendant’s contention that the police were required to readminister the Miranda warnings before expanding the scope of the continuing interrogation to encompass another crime. The mandate of Miranda v Arizona (384 US 436) is met if a defendant is adequately informed of his rights and effectively waives them (see, People v Williams, 62 *593NY2d 285), and in this case that was accomplished by informing defendant of his rights prior to the interrogation session and eliciting an effective waiver. Lazer, J. P., Rubin, Kunzeman and Kooper, JJ., concur.